Thornton, J.:
This case comes before us on a demurrer to the complaint, which was sustained; the plaintiff declining to amend, judgment passed for the defendant, from which this appeal is prosecuted.
To sustain the ruling of the Court below, the constitutionality of the act of April 1,1880, amending the Code of Civil Procedure in relation to courts of justice, etc. (see amendments to the Codes of 1880, page 21, of part relating to Code of Civil Procedure), and particularly the section substituted by the act and contained in Section 103, Code of Civil Procedure, is attached by the respondent. This question is settled by several decisions of this Court (People ex rel. Pennie v. Ransom, 58 Cal. 558; Bishop v. Council of City of Oakland, id. 572, and Jenks v. Same, id. 576, holding the act not in conflict with the Constitution.
The construction of the section referred to as regards the obligation of the city authorities to furnish an office to a Justice of the Peace is settled by the last two cases referred to above. That they are so bound is there held.
The decision of the Court below in sustaining the demurrer *600was contrary to the rules laid down in the cases referred to, and on that ground the judgment must be reversed.
The question of the constitutionality of the act is the only one discussed in brief of counsel for appellant, and with that question this opinion only deals.
The Court below erred in sustaining the demurrer to the complaint, and therefore the judgment is reversed and the cause remanded to be proceeded with according to this opinion.
Morrison, C. J., and Sharpstein, Myrick, and McKin-STRY, JJ., concurred.